DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg, US 2015/0196940, in view of Conus, US 2013/0286795.
Regarding both claims 1 and 23, Aizenberg discloses a micromechanical part and a method for manufacturing a micromechanical part, comprising, in order, 
providing a silicon-based substrate ([0095] “silicon dioxide”),
forming pores on at least one part of a surface of said silicon- based substrate of a depth of at least 10 micrometers (Fig 1 and [0078] “more than tens of micrometers”), 
said pores being closed at one end thereof and open at another end thereof located at the surface (Figure 1),
said pores separated by one or more pillars (110, 210); and 
after the forming, filling said pores entirely with a first material (150 is seen to fill said pores entirely since it covers the entire surface area see figure 1 and [0068]) and 
wherein the silicon-based substrate includes at least one hydrophobic zone (the area with the pores), and at least another zone (the area of the silicon not having pores), the at least one hydrophobic zone including the pores, the at least another zone not comprising the pores (see figure 1),
and wherein the tribological agent is said second material (the SLIPS surface 120 is considered a tribological agent due to its lubricating properties).
Aizenberg does not disclose a timepiece part.  However silicon based substrates are well known in the timepiece art for micromechanical timepiece components.
Conus discloses a timepiece part made from silicon ([0039] “silicon”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Aizenberg for the purpose of manufacturing a micromechanical timepiece part since doing so allows all the benefits of silicon as taught by Conus.
Regarding both claims 33 and 34, Aizenberg and Conus disclose the pores extend in a parallel manner (see Aizenberg figure 1).
Regarding claim 35, Aizenberg discloses a micromechanical part comprising:
a silicon-based substrate ([0095] “silicon dioxide”),
a hydrophobic zone formed on at least a first part of a surface of said silicon-based substrate and having pores of a depth of at least 10 pm (Fig 1 and [0078] “more than tens of micrometers”), said pores being closed at one end thereof and open at another end thereof located at the surface (Fig 1), said pores formed along a given 
another zone not including the pores formed on at least a second part of a surface of said silicon-based substrate (zone here interpreted to mean the areas of the surface at the original height of the wafer, i.e. top peripheral surface of the wafer and/or the tops of features 110) and a second material (120) comprising a tribological agent (the SLIPS surface 120 is considered a tribological agent due to its lubricating properties) deposited over said pores containing said first material and over said pillars to form a surface layer (Figure 1).
Aizenberg does not disclose a timepiece part.  However silicon based substrates are well known in the timepiece art for micromechanical timepiece components.
Conus discloses a timepiece part made from silicon ([0039] “silicon”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Aizenberg for the purpose of manufacturing a micromechanical timepiece part since doing so allows all the benefits of silicon as taught by Conus.

Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive.  Applicant argues that “fill entirely” and “cover” have different definitions. Applicant further argues that Aizenberg does not teach pores filled entirely with a first material and depositing a second material over the pores filled with the first material to form a surface layer of the second material. In view of applicant’s interpretation of the claim, the specification and the drawings lack support for the argued limitations.  Figure 3 only requires one material as described in the Specification (“this surface layer 4 can be obtained by prolonging the deposition of the material”) and Figures 6 and 9, according to Applicant’s interpretation, do not show wetting agent 6 or polymer brush 8 to be filling entirely.  Therefore, the broadest reasonable interpretation for entirely in light of the specification means covering the entire surface area similar to wetting agent 6, not necessarily the volume. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833